Citation Nr: 1114219	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 10 percent for multiple skin cancers and the residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from March 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for multiple skin cancers and assigned a 10 percent disability rating, effective December 5, 2006. 

The Veteran testified before the Board at a hearing that was held at the RO in October 2009.  A transcript of that hearing is of record.

In March 2011 the Board advanced this case on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

At his October 2009 hearing before the Board, the Veteran described a 40-year history of treatment for his service-connected skin cancer.  He stated that he had undergone the removal of approximately 100 lesions, variously diagnosed as squamous cell carcinoma and basal cell carcinoma, that had developed on his face, neck, back, chest, arms, legs, and ankles.  The removal of several of the larger lesions had required surgery and had resulted in significant scarring.  The treatment for those lesions that had not required surgical removal, however, had also resulted in scarring, such that he currently had scarring over approximately 70 to 80 percent of his body surface.  Despite removal of the lesions, new lesions continued to develop, requiring that he seek follow up treatment every three to four months, at which time new lesions were evaluated and thereafter removed.  

Malignant skin neoplasms are rated under Diagnostic Code (DC) 7818, which provides that the neoplasms be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, DC 7818 (2010).

The Veteran's multiple skin cancers and the residuals of the treatment therefore are currently rated as 10 percent disabling under DC 7818-7802.  The Veteran contends that he is entitled to a rating higher than 10 percent because he has disfigurement of the face, insofar as he has scarring associated with the surgical removal of lesions near his lip and one ear, entitling him to a minimum 30 percent rating under DC 7800.  Alternatively, he asserts that under Note 2 of DC 7801, his multiple scars should be separately evaluated based on the total area of the qualifying scars, for a rating higher than the current single 10 percent rating.

The Veteran underwent VA examination of his skin in July 2006.  At that time, he was observed to have extensive scarring over 70 to 80 percent of his body, some of which was noted to be hypopigmented.  He was additionally shown to have multiple active skin cancers over his back, chest, and upper arms.  The examiner did not comment as to whether the scarring on the Veteran's face was disfiguring, and did not provide measurements of each of the scars associated with removal of skin cancer lesions.

In October 2009, the Veteran testified that he continued to develop lesions after the July 2006 examination, and that he underwent removal of numerous lesions, resulting in additional scarring.  This testimony is consistent with treatment records that show numerous reports of biopsy of lesions, and the subsequent removal of such lesions.  

As the Veteran has reported additional scarring associated with his multiple skin cancers since the most recent VA examination, and this is supported by the current evidence of record, the Board concludes that an additional VA examination is necessary, in order that a more current examination of the skin demonstrating the extent of both active lesions and scarring may be determined.
Lastly, at his October 2009 hearing, the Veteran reported that he had continued to receive VA treatment for his skin cancer at the VA Medical Centers in West Roxbury and West Palm Beach.  As the most recent VA clinical records of record are dated in April 2009, the RO should obtain all VA clinical records dated since April 2009 and associate them with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file records from the West Roxbury, Massachusetts, and West Palm Beach, Florida, VA Medical Centers dated from April 2009 to the present.

2.  After the above records have been associated with the claims file, schedule the Veteran for a VA skin examination for the purpose of determining the current severity of the Veteran's multiple skin cancers and the residuals of the treatment therefore.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the examination report that the claims file was reviewed.  

The examiner should identify with specificity all ascertainable residuals of the multiple skin cancer lesions and of the treatment therefore, and discuss the severity of each, to include noting whether any of the scars may be classified as deep (associated with underlying soft tissue damage).  If it is not feasible to separately address each scar, the examiner should approximate the area of skin affected in inches; i.e., state whether, when considered together, the scarring affects an area of at least 12 square inches but less than 72 square inches, an area of at least 72 square inches but less than 144 square inches, or an area of 144 square inches or greater, and indicate whether the scars are associated with underlying soft tissue damage.  The examiner should also offer opinions as to whether the facial scars associated with the skin cancer are disfiguring.  Finally, the examiner should state whether, at any time during the pendency of the appeal, the Veteran has required therapy that is comparable to that used for systemic malignancies, including surgery more extensive than wide local excision.  

The examiner must set forth the complete rationale underlying all conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



